Citation Nr: 0807712	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-11 613	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a waiver of the recovery of a debt created by 
an overpayment of compensation benefits in the original 
amount of $1,204.  



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1998 to June 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 decision of the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (COWC) at 
the Regional Office (RO) in New York, New York. 



FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  In August 2005, an overpayment in the amount of $1,204 
was created when the RO granted an apportionment of the 
veteran's disability benefits in the amount of $86 per month 
effective from July 2004.  

3.  Although the veteran is partially at fault for the 
creation of the debt by not adequately supporting his 
dependent child, VA is also partially at fault for the 
perpetuation of the debt because it failed to process the 
apportionment claim in a timely manner after receiving the 
information requested from the dependent child's mother; for 
this reason, the recovery of $430 of the debt by VA would be 
against equity and good conscience.   

4.  With consideration of the costs of life's basic 
necessities, the veteran's current and future income will be 
sufficient to permit the repayment of the remaining $774 
resulting from this overpayment without resulting in any 
undue financial hardship; and recovery of would not be 
against equity and good conscience. 



CONCLUSIONS OF LAW

1.  The recovery of $430 of an overpayment of disability 
benefits would violate the principles of equity and good 
conscience; therefore, the recovery of this amount is waived.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2007).

2.  The recovery of $774 of an overpayment of disability 
benefits would not violate the principles of equity and good 
conscience; therefore, the recovery of this amount is not 
waived.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 
1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This statute, however, is not 
applicable to waiver claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

Governing Statues and Regulations

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  
38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

Legal Analysis

In this case, the debt was created by the grant of an 
apportionment of the veteran's disability benefits on behalf 
of his dependent child.  In June 2004, the child's mother 
submitted a claim for an apportionment.  In February 2005, 
letters were sent to the veteran and the child's mother 
requesting that they submit an itemized list of their income 
and expenses.  In March 2005, the child's mother submitted an 
itemized list of her income and expenses.  The veteran did 
not respond to the letter.  

In June 2005, the RO denied the claim for an apportionment 
stating erroneously that the child's mother had not responded 
to the February 2005 letter and had not submitted information 
pertaining to her income and expenses.  The RO subsequently 
reviewed the information she had submitted in March 2005.  In 
August 2005, the RO granted an apportionment of the veteran's 
disability benefits effective from July 1, 2004 (the month 
after she filed her claim).  The amount of the apportionment 
was $86 per month.  The grant of the apportionment from July 
2004 created an overpayment of the veteran's disability 
benefits in the principle amount of $1,204 ($86 x 14 months).

As an initial matter, it is noted that the veteran does not 
dispute the monthly apportionment in the amount of $86 (see 
his representative's April 2006 statement).  He is also 
paying $25 per month in child support pursuant to a February 
2004 court order.  The issue here is whether a waiver of the 
recovery of the $1,204 overpayment is appropriate.

The effective date assigned by the RO for the apportionment 
was correct given that the child's mother submitted her claim 
in June 2004, but it took VA 14 months to adjudicate her 
claim.  The veteran is at least partially at fault for the 
debt's creation.  Arguably, if he had been supporting his 
dependent child adequately, the child's mother would not have 
had to file the claim for an apportionment.  Although he was 
under court order to provide $25 per month, this order was 
issued in February 2004 and did not take into account the 
RO's May 2004 decision, which increased his disability rating 
for a psychiatric disorder from 30 to 100 percent.  The May 
2004 decision almost doubled the monthly income he received 
from VA.

On the other hand, there is some fault on the part of VA in 
the creating the overpayment.  First, the claim was filed in 
June 2004 and a letter was not sent to the parties until 
February 2005-8 months later.  Second, the RO erroneously 
denied the claim in June 2005, wrongly stating that the 
child's mother had not responded to the February 2005 letter.  
Third, it took an additional two months to realize the 
mistake and grant the claim.  Had VA adjudicated the claim 
when it actually received her submission, the amount of the 
overpayment created by the grant of apportionment would have 
been less.

In balancing the fault of the veteran and VA, the veteran is 
at fault for the creation of the debt by not adequately 
providing for his dependent child.  VA is at fault for 
increasing the amount of overpayment because of the delays in 
adjudicating the claim.  

The veteran argues that the recovery of this debt would 
result in undue hardship.  In September 2005, he submitted a 
Financial Status Report (VA Form 5655), which indicates he 
receives $2,301 in monthly income.  His living expenses are 
as follows:  $875 for rent, $260 for food, $400 for 
utilities, $150 for telephone, $60 for dry cleaning/laundry, 
$350 for transportation and maintenance, $100 for clothing, 
and $25 for child support.  His total living expenses are 
$2,220, leaving a positive balance of $81.  He also said that 
he was paying $100 per month towards traffic tickets.  The 
remaining unpaid balance on this debt was $600 in September 
2005.  

The Board does not find that collection of this debt would 
deprive the veteran of basic necessities or create undue 
hardship.  His monthly income exceeds his living expenses by 
$81.  Although he stated that he was also paying a debt to 
another creditor, the Government is entitled to the same 
consideration.  Furthermore, according to his figures, the 
traffic ticket debt should have been fully paid in March 
2006.

The recovery of the debt would not defeat the purpose for 
which the benefits were intended.  The benefits are meant to 
provide financial support to disabled veterans and their 
families.  Although the veteran was receiving disability 
benefits at a higher rate for a dependent child, he was not 
providing adequate support for the child.  Therefore, the 
child's mother found it necessary to file a claim for an 
apportionment.  Since these benefits are meant to compensate 
not only the veteran but also his dependent child, recovery 
of the debt would not defeat the purpose for which these 
benefits were intended.  

For similar reasons, the failure to make restitution would 
result in an unfair gain to the veteran.  He received 
disability benefits at a higher rate because he had a 
dependent child, but he was not adequately supporting the 
child.  So receiving these benefits was unjust enrichment.  

In addition, there is no evidence the veteran's reliance on 
the disability benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation.   

In conclusion, had VA adjudicated the claim in March 2005 
when the child's mother submitted the requested information, 
the overpayment would have been $774 instead of $1,204 (9 
months x $86).  Therefore, a partial waiver in the amount of 
$430 is warranted.    

With regard to the remaining principle, the Board does not 
find that the recovery of $774 would be against the standards 
of equity and good conscience.  The waiver of the recovery of 
$774 must be denied because the preponderance of the evidence 
is against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The request for a waiver of the recovery of the overpayment 
of compensation in the amount of $430, is granted.

The request for a waiver of the recovery of overpayment of 
compensation in the amount of $774, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


